Citation Nr: 0817259	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a service-connected skin disorder, to include 
tinea versicolor and progressive macular hypomelanosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to October 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a April 2004 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for the veteran's tinea versicolor with assignment 
of a noncompensable disability evaluation effective from 
November 1, 2003 (the day following the veteran's discharge 
from active duty).

During the course of the appeal, the RO issued a rating 
action in July 2005 reclassifying the veteran's service-
connected skin disability as tinea versicolor/progressive 
macular hypomelanosis and assigning a 10 percent disability 
evaluation effective from November 1, 2003.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the veteran's 
appeal of the disability rating assigned for his service-
connected skin disability remains open


FINDINGS OF FACT

The veteran's tinea versicolor/progressive macular 
hypomelanosis involves less than 20 percent of his entire 
body, affects less than 20 percent of his exposed areas, and 
has not necessitated any systemic therapy such as 
corticosteroids or immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for tinea versicolor have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7806-7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in November 2003.  In this letter, the veteran was 
informed of the type of evidence that could be used to 
support his claim for service connection.  This included 
specific information related to in-service treatment for the 
claimed disability, lay statements from others who knew of 
the disability in service, records and statements from 
service medical personnel, employment physical examinations, 
post service medical evidence, pharmacy prescription records, 
and insurance examination report.  The veteran was asked to 
send VA "any medical records you have."  While the initial 
VCAA notice letter did not inform the veteran of the 
information VA would obtain on his behalf, a subsequent 
letter dated in July 2005 notified him that VA was required 
to obtain relevant records from any Federal agency (including 
military, VA, and Social Security records) and provide him 
with an examination, if necessary to decide the claim.  He 
was further informed that VA would assist him in obtaining 
records not in either his or VA's possession, if he provided 
enough information about the records to allow VA to obtain 
them.  

The Board notes that the timing requirement enunciated in 
Pelegrini applies equally to the initial-disability-rating 
and effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the July 
2005 letter, the veteran was informed that in order to 
establish a higher evaluation, he would have to show that his 
skin condition had gotten worse.  However, the veteran was 
not informed of the elements necessary to establish an 
effective date.  Despite this oversight, the Board finds that 
the veteran is not prejudiced by this VCAA notice deficiency.  
As shown in the decision below, the Board has determined that 
a higher rating is not warranted.  Thus, any failure to 
provide notice with respect to the effective-date element of 
the claim is clearly harmless.

The Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, that case dealt with claims "that an 
already service connected disability has worsened or 
increased in severity."  It is not applicable to this case 
because the veteran is appealing the decision assigning an 
initial rating for his skin disorder.  In any event, in his 
June 2004 notice of disagreement, the veteran expressed 
actual knowledge of the criteria necessary for any higher 
rating when he stated "my skin disorder extends beyond 3 
percent of my body."  Furthermore, on his April 2005 
substantive appeal, he asserted that his skin disability 
"affects the majority of my upper torso."  He also reported 
that he was taking minocycline and Salex lotion for his skin 
condition.  Clearly, he understood the disability rating 
assigned for his skin disability was determined by the 
portion of the skin affected by his skin disability and/or 
the frequency and type of medication used to treat the 
disability.  

With respect to the duty to assist, the Board notes that the 
veteran has been afforded appropriate VA examinations and 
service treatment records and pertinent post service medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 10 percent disability 
rating for tinea versicolor/progressive macular hypomelanosis 
under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  
Diagnostic Code 7813 states that dermatophytosis is to be 
rated as disfigurement of the head, neck, or face (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  

As the veteran's predominant disability manifests itself by 
skin irritation which does not affect the head, neck, or 
face, the disorder is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under that code, a 10 percent rating 
is assigned for conditions affecting at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas, or where 
there has been a requirement of intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  The next higher 30 percent rating is 
authorized if the disability affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or if there 
has been a requirement of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period 

The veteran's service medical records show that he was 
treated for tinea versicolor (skin fungus) during service.  A 
January 2003 treatment record notes that he complied of a one 
year history of a dry skin rash on his upper body, chest, and 
back.  He tried creams that did not work.  He continued to 
receive treatment for the remainder of his active service.  
He was prescribed Minocin.  

In conjunction with his claim, the veteran was afforded an 
examination December 2003.  He reported a chronic skin 
condition on the trunk and back since 2001 that he had 
treated in the past with Sel-Sun Blue.  On examination, his 
skin showed some evidence of multiple tan, brown, and white 
lesions which tended to coalesce mostly on the chest area.  
Most of the lesions appeared like hypopigmented sunspots.  
There was no itching present.  Similarly, there was no head 
or face scaring or lesions.  The examiner opined that there 
was no disfigurement, no acne, no alopecia areata, and no 
hyperhidrosis.  An undated addendum, received by the RO in 
March 2004, notes the veteran's tinea versicolor did not 
affect any exposed areas and the total skin affected was 3 
percent.  The authoring physician also observed that the 
veteran's skin condition, by definition, does not involve 
ulceration, exfoliation, or crusting and that tinea 
versicolor was not a systemic disease.  The veteran had no 
signs of systemic disease, just local findings.  

A March 2005 private medical record notes that the veteran 
was treated for discoloration of the back and chest.  

The veteran was afforded another VA compensation and pension 
examination in May 2005.  He continued to complain of light 
colored spots affecting his torso, back, chest, and upper 
arms.  The veteran's local symptoms included pruritus, but no 
pain.  He denied fever and weight loss.  The examiner noted 
that the veteran was currently employed and his skin 
condition did not affect his usual occupation, activities of 
daily living, or recreational activities.  Examination 
revealed multiple nummular hypopigmented patches on the back, 
chest, abdomen, and shoulders.  There was "a very limited 
amount of scale."  The lesions were flat with no other signs 
of inflammation.  The veteran's skin lesions were fairly 
symmetrical along the mid-line.  The examiner concluded that 
the veteran had progressive macular hypomelanosis affecting 
33 percent of the back, 33 percent of the chest, 33 percent 
of the abdomen, and 10 percent of the upper extremities.  The 
skin disability affected zero percent of the veteran's 
exposed body and 13.4 percent of his total body.

As shown above, the medical evidence clearly establishes that 
the veteran's service connected skin disability involves an 
area well below the 20 percent required for a higher rating.  
Furthermore, the medical evidence shows that none of the 
veteran's exposed body is affected by this disability.  While 
the veteran has used various creams and treatments with 
little or no success, the evidence shows that he has not been 
prescribed intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs as 
contemplated by a higher rating. 

The Board notes that the veteran has submitted various 
written statements describing his skin symptomatology.  He 
has reported that the disability "spread throughout my 
entire upper torso" and "clearly covered the majority of my 
upper torso."  These statements, however, do not show the 
percentage of the veteran's body affected.  This is an 
essential criterion for determining the proper disability 
rating.  While the veteran has reported that most of his 
upper body is affected, the Board places greater probative 
value on the May 2005 examination report which describes in 
detail the percentage of his body affected by his skin 
disability.  There is no showing that the measurements and 
percentages described as the result of this physical 
examination are other than accurate.

In sum, the evidence deemed most probative by the Board 
establishes that the disability picture more closely 
approximates the criteria enumerated for the 10 percent level 
than those enumerated for a higher level.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his skin disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In fact, the veteran 
has reported that the disability does not affect his 
employment, activities of daily living, or recreational 
activities.  Clearly there is no marked interference with 
employment as contemplated for an extra-schedular rating.  

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

An initial disability rating in excess of 10 percent for 
tinea versicolor/progressive macular hypomelanosis is denied.




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


